Title: Jonathan Williams, Jr., to the American Commissioners, 7 August 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honourable Gentlemen
Nantes Aug 7. 1777.
The Day my last was written I purchased the Ship in question for 55500 Livres and by her excellence and fitness for our purpose, I hope she will sufficiently make up for the Loss of the Duc de Chartres.
I have this Day drawn on Mr. Grand in 6 different Drafts for 15000 Livres and have advised him accordingly, which please to desire him to honour; this makes 29,000 l.t. which I have drawn in this Way for Cloth delivered.
The Demand for Shipping seems to increase on account of the quantity Government are taking up. I hear to day that Mr. Ozines Ship is engaged for the King but of this I am not certain. I have the honor to be with great Respect Gentlemen Your most obedient and most humble servant
J Williams J
The Honble The Commissioners of the United States.

  Please to turn over
PS I have recd a Letter from Capn Johnson advising of his having been obliged to make some advances to his men to keep them together. I shall therefore be obliged to give a Dft on you for 6000 l.t. in favr of Mrss. Cornic & Co. for a reimboursement: methinks some part of the money recvd for prizes should be appropriated to these demands.

 
Addressed: The Honorable / Silas Dean Esqr.
Notations: Mr. Williams Augt. 7th. 1777 / to Hon: Comrs. U.S. / Ship purchasd
